                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
  Plaintiff,
   v.
                                              Criminal CR. NO. 17-558 (CCC)
  2-GERMAN ARCE-SEDA
  Defendant.


                DEFENDANT’S SENTENCING MEMORANDUM

TO THE HONORABLE JUDGE CARMEN CONSUELO CEREZO
JUDGE OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO:


                             I.     INTRODUCTION

       NOW    COMES        Defendant   GERMAN           ARCE-SEDA,   through   the

undersigned Counsel, and respectfully files the following Sentencing

Memorandum setting forth all factors that the Court should consider in

determining what type and length of sentence is sufficient, but not greater than

necessary, to comply with the statutory directives set forth in 18 U.S.C. Section

3553(a). A sentence of not more than 108 months of imprisonment, as agreed

with the government, is appropriate based on the sentencing factors listed at

18 U.S.C. ' 3553 et seq.

                               I I . A R G U ME N T S


 1. Sentencing under Booker

       In sentencing, the district courts then, following the dictates of Booker

and its progeny, must consider guideline ranges but they are only one factor

among all others. Pursuant to § 3553 (a) sentencing factors, and case law

hold that Courts must "impose a            sentence 'sufficient but not greater

than necessary' to achieve the goals       of sentencing." Kimbrough, 128 S.Ct.


                                                                                 1
at 570; 18 U.S.C. § 3553 (a). Thus, under Booker, sentencing courts must

treat the guidelines as just one of a number of sentencing factors set forth in

18 U.S.C. Section 3553(a).

      The primary directive in Section 3553(a) is for sentencing courts to

impose a sentence sufficient, but not greater than necessary, to comply with

the purposes set forth in paragraph 2. Section 3553(a)(2) states that such

purposes are:

      (A)     to reflect the seriousness of the offense, to promote respect

      for the law, and to provide just punishment for the offense;

      (B)     to afford adequate deterrence to criminal conduct;

      (C)     to protect the public from further crimes of the defendant; and

      (D)     to provide the defendant with needed educational or vocational

      training, medical care, or other correctional treatment in the most

      effective manner.

      In determining the minimally sufficient sentence, ' 3553(a) further

directs sentencing courts to consider the following factors:


      1) the nature and circumstances of the offense and the history

      and characteristics of the defendant@ (Section 3553(a)(1);

      2) the kinds of sentences available@ (Section 3553(a)(3);

      3) the    need to avoid unwarranted sentence disparities among

      defendants with similar records who have been found guilty of similar

      conduct (Section 3553(a)(6); and

      4) the need to provide restitution to any victims of the offense. @ (Section

3553(a)(7).




                                                                                 2
      Other statutory sections also give the district court direction in

sentencing. Under 18 U.S.C. Section 3582, imposition of a term of

imprisonment is subject to the following limitation: in determining whether

and to what extent imprisonment is appropriate based on the Section 3553(a)

factors, the judge is required to recognize that imprisonment is not an

appropriate means of promoting correction and rehabilitation.

      Under 18 U.S.C. Section 3661, "no limitation shall be placed on the

information concerning the background, character, and conduct of [the

defendant] which a court of the United States may receive and consider

for the purpose of imposing an appropriate sentence" This statutory

language certainly overrides the (now advisory) policy statements in Part

H of the sentencing guidelines, which list as "not ordinarily relevant" to

sentencing a variety of factors such as the defendant's age, educational

and vocational skills, mental and emotional conditions, drug or alcohol

dependence, and lack of guidance as a youth. See U.S.S.G. ' 5H1. See also

United States v. Nellum, 2005 WL 300073, 2005 U.S. Dist. LEXIS 1568 (N.D.

Ind. Feb. 3, 2005) (Simon, J.) (taking into account fact that defendant, who

was 57 at sentencing, would upon his release from prison have a very low

likelihood of recidivism since recidivism reduces with age; citing Report of the

U.S. Sentencing Commission, Measuring Recidivism: the Criminal History

Computation of the Federal Sentencing Guidelines, May 2004); United States

v. Naylor, F. Supp. 2d , 2005 WL 525409, *2, 2005 U.S. Dist. LEXIS 3418

(W.D. Va. Mar. 7, 2005) (Jones, J.) (concluding that sentence below career

offender guideline range was reasonable in part because of defendant's youth

when he committed his predicate offenses, he was 17, and noting that in




                                                                               3
Roper v. Simmons, 125 S. Ct. 1183, 1194-96 (2005), the Supreme Court

found significant differences in moral responsibility for crime between adults

and juveniles).

      In sum, in every case, a sentencing court must now consider all of the

Section 3553(a) factors, not just the guidelines, in determining a sentence

that is sufficient but not greater than necessary to meet the goals of

sentencing. And where the guidelines conflict with other sentencing factors

set forth in Section 3553(a), these statutory sentencing factors should

generally trump the guidelines. See United States v. Denardi, 892 F.2d 269,

276-77 (3d Cir. 1989) (Becker, J, concurring in part, dissenting in part)

(arguing that since Section 3553(a) requires sentence be no greater than

necessary to meet four purposes of sentencing, imposition of sentence greater

than necessary to meet those purposes violates statute and is reversible, even

if within guideline range).



2.   Application of the Statutory Sentencing Factors to the Facts of this
      Case
      The following factors must be considered when determining what type

and length of sentence is sufficient, but not greater than necessary, to satisfy

the purposes of sentencing:

      (a). The Nature and Circumstances of the Offense:

      Mr. Arce-Seda, since the beginning of this case admitted full

responsibility for not being a licensed dealer of firearms within the meaning

of Chapter 44, Title 18, United States Code, did willfully engage in the

business of dealing in firearms and committing the overacts charged with.




                                                                                4
      Charged brought against him stated that, beginning on March 8, 2017,

Puerto Rico Police Department Under Cover Agents, through the co-defendant

Cabrera-Torres, arranged various controlled purchases for firearms in Hato

Rey with German Arce-Seda.

      On July 11, 2017, Agents from the Police of Puerto Rico (POPR)

Superintendencia Auxiliar de lnvestigaciones Criminales (SAIC) met with

Agents from the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)

Firearms Trafficking group in Puerto Rico to discuss a joint operation

regarding multiple firearms trafficking suspects they had been investigating

for several months.

      It is important to point out that, for reasons as of this moment unknown

to the defendant some of the overacts committed by MR. Arce-Seda were

charged in the Federal District of Puerto Rico and some were submitted in the

Commonwealth of Puerto Rico.

      Since day one of his arrest at the Commonwealth of Puerto Rico and also

later in this Federal District, the defendant accepted responsibility for his

participation as stated in the Government Version of the Facts in the plea

agreement, he did not submit any Pre-Trial Motion and Plead Guilty in both

Jurisdiction’s.


      (b) the need to avoid unwarranted sentence disparities among

         defendants with similar records who have been found guilty of

         similar conduct (Section 3553(a)(6); and


      Mr. Arce-Seda has already been sentenced to 20 years of Imprisonment

at the Commonwealth of Puerto Rico for Overacts and Relevant Conduct of this


                                                                               5
case, since he was charged in two different Jurisdictions.

      As stated in the PSR: (page 5)

The Offense Conduct1

      According to the Reports of Investigation, on July 11, 2017, Agents
      from the Police of Puerto Rico (POPR) Superintendencia Auxiliar en
      lnvestigaciones Criminales (SAIC) met with Agents from the Bureau of
      Alcohol, Tobacco, Firearms and Explosives (ATF) Firearms Trafficking
      group in Puerto Rico to discuss a joint operation regarding multiple
      firearms trafficking suspects they had been investigating for several
      months.


      If this case with all the overacts and Relevant Conduct included for the

time period of the investigation had been charged in the Federal Jurisdiction,

the defendant for all the overacts committed would not be sentenced for more

than 10 years, instead he is going to receive a sentence of more than 24 years.



      (c) History and Characteristics of the Defendant.



      The defendant was born, on February 25, 1991 in Humacao, Puerto Rico.

He is the product of the legal union between German Arce, age 53, a Mechanic,

and Sofia Maria Seda, age 53, a Telephone Company employee, residents of

Carolina, PR. The defendant reported having 3 siblings, to wit; two paternal

sisters; Nancy Arce-Balosi, age 32, who resides in Brazil; Annette Arce-Balosi,

age 30, a Baker, resident of Carolina, PR; and Germany Arce-Seda, age 30, a

teacher, resident of Carolina, PR. The defendant reported having a good

relationship with all members of his family.




                                                                              6
      The defendant is the father of a 11-month-old child named Dylan Arce-

Rivera. He is the product of a 4-year relationship with Ms. Sarays Rivera-

Sánchez, age 22. Before his arrest and for 3 years, they were cohabiting at his

maternal grandmother's house.

      Mr. Arce-Seda with the help of his mother, bought a house that is

located next to his grandmother's house, the defendant's consensual partner

and their baby, live there. Ms. Rivera used to sell frozen desserts and clothing

to cover her household expenses. She receives government support through

WIC program. Additionally, the defendant's family support her financially.

      In 2009, Mr. Arce-Seda completed high school at Colegio Nuestra Sra.

De Lourdes, Rio Piedras, later and after graduating, he enrolled in an

Associate Degree in Instrumentation Engineering Technology at "lnstituto

Tecnológico de Puerto Rico, he completed said degree on June 6, 2011 and at

the time of his arrest, the defendant was enrolled in the Chemical Engineering

Program at Universidad Metropolitana, Cupey, PR. Were he was a year away

to graduate.

3. The Kinds of Sentences Available

               (a) The Plea Agreement.

      The Defendant entered into a written plea agreement with the United

States pursuant to Rule 11 (c) (1) (A) and (B) of the Federal Rules of Criminal

Procedures. The plea agreement establishes an initial base offense level (BOL)

of 18 under Section 2K2.1 (a)(5) of the Guidelines, Since the offense involved

3 firearms, to wit; a two (2) point level increase is warranted. USSG

§2K2.1(b)(1)(A) and Since the defendant engaged in the trafficking of firearms,

a four (4) level increase is warranted. USSG 2K2.1 (b)(5).



                                                                                   7
      Finally, the parties agreed on a three (3) levels reduction for acceptance

of responsibility in accordance with USSG Section 3E1.1(a) and (b) thereby

establishing a total offense level of twenty-one (21).

            (b) The Sentencing Range Established by the Sentencing

            Commission.

      The Presentence Investigation Report concluded that Mr. Arce-Seda total

history point is zero (0) which establishes a criminal History category of I.

      A total offense level of 21 with a criminal history category of I yields a

guideline range of imprisonment of 37-46 months.

      Mr. Arce-Seda submits that a sentence of not more than 37 months,

adequately reflects the factors established in Section 3553 (a)(2) , that is, it

reflects the seriousness of the offense and promotes respect for the law; it

provides just punishment for the offense to afford adequate deterrence to

criminal conduct; it protects the public from further crimes of the defendant;

and it provides Arce-Seda with needed educational or vocational training,

medical care, and other correctional treatment that have been absent through

his life in the most effective manner.

      Moreover, this Honorable Court should take Judicial Notice that Mr.

Arce-Seda was already sentenced to 20 years of Imprisonment at the

Commonwealth of Puerto Rico for Overacts and Relevant Conduct of this case,

since he was charged in two different Jurisdictions and order this sentence to

run concurrently with the one of the Commonwealth of Puerto Rico.



      CONCLUSION

      For the foregoing reasons, Mr. Arce-Seda respectfully submits that he be



                                                                                8
sentenced pursuant to the terms of the plea agreement, that is, to a term of

imprisonment of 37 months of incarceration, which sentence is sufficient, but

not greater than necessary, to comply with the statutory directives set forth in

18 U.S. Code Section 3553(a). And that since the overacts of the cases at the

Commonwealth of Puerto Rico are Relevant Conduct of this case, this

sentenced should run concurrently with the one he will be serving at the

Commonwealth of Puerto Rico.



      In San Juan, Puerto Rico, this 11th, day of December 2018.


                                           S/Edwin E. León-León
                                           Edwin E. León León
                                           Attorney for Defendant (2)
                                           German Arce-Seda
                                           USDC-PR # 218206
                                           Tel. 787-661-2200
                                           Fax 787-919-0656
                                           eleonleon@hotmail. com


                         CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and exact copy of this document been on this
same date filed through the Clerk of Court's electronic filing system which would
electronically send copy of this document to all interested parties / attorneys.



                                           S/Edwin E. León-León
                                           Edwin E. León León




                                                                                9
